Citation Nr: 0713880	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03 29-750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to August 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the veteran's request to reopen a 
claim for service connection for a left leg disorder.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with a 
January 2001 rating decision denying reopening of a claim for 
service connection for a left leg disorder.

2.  Evidence added to the claims file since the January 2001 
rating decision does not raise a reasonable possibility of 
substantiating a claim of entitlement to service connection 
for a left leg disorder.


CONCLUSIONS OF LAW

1.  A January 2001 rating decision which denied a claim to 
reopen the issue of entitlement to service connection for a 
left leg disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a left leg disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
the claimed disability; and the effective date of any 
disability benefits. The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the April 2003 
statement of the case, and in October 2003 correspondence, 
amongst other documents considered by the Board, generally 
fulfills the provisions of 38 U.S.C.A. § 5103(a), save for a 
failure to provide notice addressing the type of evidence 
necessary to establish a disability rating and an effective 
date for the benefit sought on appeal.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating and an effective date for benefit sought 
on appeal is harmless because the preponderance of the 
evidence is against the appellant's claim, and any questions 
as to the appropriate effective date to be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), full 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and offering the veteran an ample 
opportunity to respond.  While the claim was not 
readjudicated, it is well to note that no additional evidence 
was provided to VA in support of the claim.  Hence, the 
appellant was afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, as well as private medical records, 
and there is no pertinent evidence which is not currently 
part of the claims file.  The VCAA does not require a VA 
examination prior to receipt of new and material evidence to 
reopen the claim.  38 U.S.C.A. § 5103A(d)(2).  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claim.

VA's duty to assist claimants does not require it to reopen a 
claim that has been disallowed, except when new and material 
evidence is presented.  See 38 U.S.C.A. § 5103A(f) (West 
2002).

When an RO denies a claim, and that denial becomes a final 
decision, the claim may not be reopened unless new and 
material evidence with respect to that claim is presented or 
secured.  38 U.S.C.A. §§ 5108, 7104(b).  The Court has ruled 
that, if the Board determines that new and material evidence 
has been submitted, the case must be reopened and evaluated 
in light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105.  The veteran filed 
his latest claim of entitlement to service connection for a 
left leg disorder in 2000.  In a January 2001 rating 
decision, the RO denied reopening of that claim.  The veteran 
did not file a timely notice of disagreement to that 
decision.  Therefore, the January 2001 decision is final.

In June 2002, the veteran requested to reopen the left leg 
service connection claim.  The RO found that new and material 
evidence had not been submitted in a September 2002 rating 
decision.  The veteran appealed.  The September 2002 rating 
decision is the subject of the appeal presently before the 
Board.

Under 38 C.F.R. § 3.156, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the claim was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
left leg service connection claim was the January 2001 rating 
decision.  The Board will consider whether new and material 
evidence has been submitted since that decision.

The evidence available at the time of the January 2001 rating 
decision included records of medical treatment from service, 
VA, and private sources.  The file also contained statements 
from the veteran and a family member.

The veteran's service medical records are silent for any 
problems or complaints involving the left leg.  A left leg 
disorder was not noted in the August 1955 service separation 
examination report.  

In November 1957, the veteran was admitted to the VA hospital 
in Fayetteville, North Carolina.  He reported a two year 
history of pain in the left leg, with a lump on the lateral 
aspect of the leg, just above the knee.  He did not know of 
any left leg injury.  Examination revealed a hard bony mass 
on the leg.  X-rays showed a bony spur, or exostosis, on the 
femur.  The veteran underwent surgery to remove the 
exostosis.  The treating physician provided a diagnosis of 
congenital osteochondroma of the left femur, operated upon 
and cured.

In his November 1957 claim of entitlement to service 
connection for a left leg disorder, the veteran indicated 
that he had sustained a left leg injury during service in 
Germany in 1955.

In January 1967, Thomas E. Ross, M.D., wrote that he had seen 
the veteran in January 1966, and that the appellant had 
reported having had a left knee injury and later surgery in 
service in 1955.  The veteran reported left knee pain and 
limitation of motion since the 1955 injury.  Dr. Ross noted 
crepitation and limitation of motion of the left knee.  In 
the veteran's February 1967 claim, he wrote that he had 
injured his left leg and knee in Germany in 1955 when his 
left leg hit on a M-42 tank.

In October 1969, private physician J. Stanley Vetter, M.D., 
wrote that the veteran reported having sustaining a left knee 
bullet wound in 1953.  Dr. Vetter noted left knee pain and 
hypertrophy, and diagnosed post-traumatic arthritis.  

At an April 1970 VA examination the veteran reported 
sustaining a left knee gunshot wound in 1953.  The examiner 
noted the 1957 report of surgery to remove an osteochondroma.  
Physical examination led to a diagnosis of post operative 
residuals of a left femur congenital osteochondroma.  

In May 1972, Philip F. White, M.D., wrote that the veteran 
reported a history of left leg injury during service in 
Germany in 1954.  Dr. White noted a well healed surgical scar 
and some limitation of motion of the left knee.

In 1975, the veteran's mother wrote that the veteran's left 
leg had been hurt during his service in Germany.  In 1980, he 
wrote that his leg had been wounded during service.

In his December 1980 claim, the veteran stated that his left 
leg had been injured during service in Germany in 1955.  In 
May 1981, Dr. Ross wrote that the veteran had a surgical scar 
on his left leg, and pain and crepitation in his left knee.  
Dr. Ross diagnosed probable traumatic arthritis of the left 
knee.  Treatment notes from Dr. Ross reflect the veteran was 
diagnosed with diabetes mellitus in 1983.  Private medical 
records from the 1980s and 1990s show ongoing treatment for 
diabetes, as well as treatment for low back problems.

The claims file contains notes of outpatient treatment of the 
veteran in the 1990s by private physician Fred D. McQueen, 
Jr., M.D.  In September 1990, the veteran reported having 
injured his left leg in the Army when he ran into a M-42 
tank.  The veteran reported pain and giving way of the left 
knee.  In September 1993, the veteran reported left leg pain, 
with a history of injury during active service and surgery at 
a VA facility.  In January 1997, the veteran was ambulating 
with a cane.  He reported having had a knee injury in 1996.  
In August 1998, x-rays showed mild degenerative spurring in 
both knees.

In an October 1990 statement, the veteran wrote that he had 
sustained a left leg injury during service in Germany.  He 
indicated that he had been taken to the infirmary, and then 
taken for treatment at a hospital in Fayetteville, North 
Carolina.  In his April 1994 claim, the veteran indicated 
that he had been shot in the leg in 1955.  In his December 
1999 claim, the veteran indicated that he had hit his left 
leg on an M-42 tank in 1955.  He stated that surgery had been 
performed by an Army doctor at the Fayetteville VA Medical 
Center (VAMC).

The evidence added to the claims file since the January 2001 
rating decision includes statements from the veteran and 
additional private medical records.  

In his June 2002 claim and other statements submitted in 
2002, the veteran indicated that he had been shot in the left 
leg while serving overseas.  The RO received notes of 
outpatient treatment of the veteran, particularly for 
diabetes, by Dr. McQueen in 1999 to 2002.  In 2000 and 2001, 
the veteran was seen for cellulitis, pain, and swelling in 
both legs.  Vascular diagnostic studies were negative for 
deep vein thrombosis in both legs, but showed minimal 
atherosclerotic disease involving the arterial system in both 
legs.

In each decision entered since January 2001, the RO found 
that the evidence did not establish that any left leg 
disorder was related to any disease or injury during service.  
The veteran's statements since January 2001 that he was shot 
in the leg during service are redundant, reiterating some of 
his statements prior to that date.  The more recent medical 
records do not address any relationship between current 
symptoms in the left leg and in-service events.  The added 
evidence, considered with the evidence previously of record, 
does not help to show that the veteran has a left leg 
disorder that is related to service, and thus does not raise 
a reasonable possibility of substantiating the claim.  There 
is no new evidence that is also material.  In the absence of 
new and material evidence, the Board denies the request to 
reopen a claim for service connection for a left leg 
disorder.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a left leg disorder, and the 
appeal is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


